Title: From Tench Tilghman to Richard Varick, 21 July 1781
From: Tilghman, Tench
To: Varick, Richard


                  Dear Sir
                     
                     Head Quarters 21st July 1781.
                  
                  I congratulate you upon your having waded through what I may call the mud and mire of your Business—Where you find the papers either Copies or originals much out of shape you will reduce them to an equality upon formers—all the General wants is to have them made up compact and firm and if you can do it in the manner you propose, it will be sufficient—The endorsements need only comprehend dates.
                  I really can give you no authentic intelligence from any quarter, having recd none from Genl Greene for a long time nor from the Marquis since the skirmish of the 26 of June which has been published—It appears by Rivington that there has been a partial action between the Marquis and Cornwallis on the 6. Inst.  But by his modest manner of Setting the story it has not been much.
                  We shall move a strong detachment this Evening to Kingsbridge to drive in small parties and make a perfect reconnoitre of the Enemy’s posts.  I am busy in making preparation for the move—My Compliments to all the Fair of Pougkepsie tho’ I do not know a single soul of them.  Adieu Yrs      
                  
                     T. Tilghman
                  
               